DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. U.S. Publication 2007/0177458 to Meiners, at paragraph 56, teaches away from a channel that expands or contracts for a micromixer.  WO2018142166A1 to Radford teaches a bladder as an expandable vessel (page 15) but is silent to the bladder being used to feed a first material to a mixer in as claimed in independent claims 1 and 20. U.S. Publication 2007/0248958 to Jovanovich in paragraph 104 teaches a reaction or mixing chamber that can expand and contract dynamically, but is silent to a feed into the mixing chamber that expands laterally in combination with the slot configuration as claimed in independent claims 1 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774